Appeal is from a judgment of the county court on an appeal to that court from the justice court of precinct No. 2, Bastrop county. The order appealed from was one overruling appellant's plea of privilege to be sued in the justice court of Fayette county, the place of his residence.
The suit shows to have been predicated upon fraud, conversion, and trespass alleged against the defendant, who is appellant here. The plea of privilege was duly controverted and hearing had thereon.
The only contention made by appellant is that the evidence upon the trial was insufficient to sustain the controverting plea and authorize the trial court to overrule the *Page 742 
plea of privilege. Even if the assignments presented be deemed sufficient, they cannot be considered here for the reason that the record is before us without statement of facts, bills of exceptions, or findings of fact of the trial court. In such case it will be presumed that the facts were sufficient to sustain the findings of the trial court. 3 Tex.Jur., § 371, p. 525; § 379, p. 540, and authorities cited thereunder.
The judgment of the trial court will therefore be affirmed.